Citation Nr: 1036872	
Decision Date: 09/29/10    Archive Date: 10/05/10

DOCKET NO.  08-32 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a service connection claim for bilateral foot disorders, 
to include pes planus (also known as flat feet).

2.  Entitlement to service connection for a sexual disorder, 
claimed as erectile dysfunction.

3.  Entitlement to service connection for hiatal hernia, claimed 
as throat pain.

4.  Entitlement to service connection for mixed headaches.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a neck disorder.




REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs

ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION


The Veteran had active service from June 1986 to June 1989 and 
from February 2003 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from March and August 2008 rating decisions of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Nashville, Tennessee.  

The Board notes that initially, the appealed claims included 
service connection claims for posttraumatic stress disorder 
(PTSD) and fibromyalgia.  In a November 2009 rating action, 
service connection was granted for both of these conditions, 
rendering those claims fully resolved.  In December 2009, a claim 
for increased evaluations for both fibromyalgia and PTSD were 
filed.  In a rating action dated in April 2010, a 100 percent 
evaluation was granted for PTSD; the increased rating claim for 
fibromyalgia was not addressed.  However, in June 2010, the 
Veteran's representative indicated that the Veteran was satisfied 
with the 100 percent evaluation assigned for PTSD and did not 
intend to further pursue appeals involving the claims for either 
PTSD or fibromyalgia.  As such, those claims are considered 
resolved.  Moreover as those increased rating claims were not 
actually in appellate status, they need not be formally withdrawn 
herein.  

In addition, the Veteran has indicated that he wishes to withdraw 
from appellate consideration the service connection claim for a 
sexual disorder, claimed as erectile dysfunction.  The file 
contains a written statement to this effect dated in June 2010.  
As such, that claim will be formally dismissed herein. 

The Board also concludes that the RO mischaracterized the 
Veteran's service connection claim for foot pain to include pes 
planus, as a new claim, explaining that the Veteran was asked in 
August 2008 whether the claim for bilateral foot pain filed in 
June 2008 was a new claim or a claim to reopen.  In this regard, 
it is not up to the Veteran to characterize the claim, it was 
incumbent upon the Agency of Original Jurisdiction (the RO in 
Nashville, TN) to review the file and apply the laws and 
regulations pertaining to the finality of claims, as applicable.  

Specifically, a service connection claim for flat feet and hallux 
valgus was denied in a rating action of March 1990, which was not 
appealed and became final.  In June 2008, the Veteran filed a 
claim for foot pain.  In Velez v. Shinseki, the United States 
Court of Appeals for Veterans Claims (Court) held that when a 
veteran filed a claim for a nervous condition, this was not a new 
claim based on a distinctly diagnosed condition from a previously 
adjudicated claim for a stress disorder.  23 Vet. App. 199, 203 
(2009).  The Court stated that, because the claims involved 
overlapping symptoms, the factual basis for the veteran's claim 
was the same and thus distinguishable from the scenarios 
presented in Boggs and Ephraim.  Id, noting that in Boggs v. 
Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996) the Federal Circuit held that claims 
based on separate and distinctly diagnosed conditions must be 
considered separate and distinct claims).  

In this case, the Board does not conclude that Veteran's claim 
for symptoms of foot pain is a new claim which is separate and 
independent from the previously denied claim for pes planus and 
hallux valgus, which also included foot pain as a component of 
those claimed conditions.  Moreover, the October 2008 Statement 
of the Case reflects that the claim for foot pain was re-
characterized as a claim for bilateral pes planus, essentially 
the same disability which was the subject of the final rating 
action of March 1990 (at that time termed "flat feet").  
Accordingly, the Board concludes that this case is more similar 
to the factual scenario presented in Velez, and thus it is 
distinguishable from Boggs and Ephraim.  The preliminary question 
of whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board may 
consider the underlying claim on its merits.  Barnett v. Brown, 
83 F.3d 130 (Fed. Cir. 1996).  Based on the foregoing, the Board 
has recharacterized the Veteran's claim for bilateral foot 
conditions as one requiring the presentation of new and material 
evidence to reopen it.  

The Board also points out that the Veteran had filed a claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities in 
December 2009.  Pursuant to the aforementioned April 2010 rating 
decision, a 100 percent disability rating was granted for the 
Veteran's PTSD.  In that rating decision, the RO correctly 
explained that this grant rendered the TDIU claim moot.  
Specifically, a 100 percent schedular rating is a higher benefit 
than TDIU; thus, when a 100 percent disability rating has been 
granted, it is not permissible to consider entitlement to TDIU.  
VAOPGCPREC 6-99, 64 Fed. Reg. 52,375 (1999).  As such, the TDIU 
is not in appellate status before the Board. 

On the VA Form 9 received in October 2008, the Veteran indicated 
that he wanted to be scheduled for a travel Board hearing.  In 
December 2008, he clarified that request, indicating that he 
wanted to be scheduled for a Board video conference hearing.  In 
April 2009, a status request was received from a Senate office in 
conjunction with the Veteran's requested hearing.  The RO 
responded indicating that no Board hearing could be scheduled 
until the case was certified to the Board.  The case was 
certified to the Board in July 2010.  However, also received in 
July 2010 was another VA Form 9 from the Veteran; this time 
specifically indicating that he did not want a Board hearing.  
The Form 9 followed a Supplemental Statement of the Case issued 
in June 2010 with addressed all of the claims which remain on 
appeal.  As such, per his most recent correspondence, the Board 
concludes that the Veteran no longer wants a Board hearing and 
believes that proceeding with appellate consideration of this 
case is non-prejudicial to the Veteran, as related to this 
specific matter.  

The service connection claims for hiatal hernia, headaches, a 
left shoulder disorder and a neck disorder, as well as the 
service connection claim for bilateral foot disorders (on the 
merits) are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In June 2010, prior to the promulgation of a decision by the 
Board, the Veteran withdrew his appeal pertaining to the service 
connection claim for a sexual disorder, claimed as erectile 
dysfunction.

2.  The evidence of record does not show that the Veteran 
currently suffers from any current disability of the right 
shoulder (other than already service-connected fibromyalgia) that 
is related to either of his periods of active duty service.

3.  A rating decision issued in March 1990 denying service 
connection for flat feet and hallux valgus, is final.

4.  The evidence associated with the claims file subsequent to 
the March 1990 rating decision denying service connection for 
flat feet and hallux valgus includes relevant service department 
records (STRs) that were not before VA when it decided the claim 
in March 1990, which relate to an unestablished fact necessary to 
substantiate the service connection claim, and raise a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal regarding 
the service connection claim sexual dysfunction, claimed as 
erectile disorder, have been met. 38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2009).

2.  The criteria for a grant of service connection for a right 
shoulder disorder has not been met.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).

3.  The March 1990 decision denying service connection for flat 
feet and hallux valgus is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2009).

4.  Evidence received since the RO's March 1990 decision denying 
service connection for flat feet and hallux valgus is new and 
material and the claim for service connection claim for bilateral 
foot disorders, including pes planus, is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a)(c) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal - Service Connection Claim for Sexual Dysfunction

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 C.F.R. § 
20.204.

The file contains a statement dated in June 2010 indicating that 
the Veteran had elected to withdraw the appeal concerning the 
service connection claim for sexual dysfunction, claimed as 
erectile disorder.  No allegations of errors of fact or law, 
therefore, remain for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this appeal, and it is 
dismissed.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in a letters dated in July 2007 and August 2008, wherein 
the Veteran was advised of the provisions relating to the VCAA.  
The Veteran was advised that VA would assist him with obtaining 
relevant records from any Federal agency, which may include 
medical records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from the 
Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that VA would 
make reasonable efforts to obtain private or non-Federal medical 
records, to include records from State or local governments, 
private doctors and hospitals, or current or former employers.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
Veteran could complete to release private medical records to the 
VA.

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include an explanation relating to 
the assignment of a disability rating and an effective date for 
the award of benefits should service connection be awarded.  Id. 
at 486.  The Veteran was provided with notice of the type of 
evidence necessary to establish a disability rating or effective 
date as was discussed in the Dingess case in both the July 2007 
and August 2008 letters.  In addition, subsequent adjudication of 
the claims on appeal was undertaken in a Supplemental Statement 
of the Case (SSOC) issued in June 2010.  Prickett v. Nicholson, 
20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision by 
issuing notification letter after decision and readjudicating 
claim and notifying claimant of such readjudication in the 
statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary for 
an equitable resolution of the claims on appeal has been obtained 
(aside from those claims being remanded).  The Veteran's service 
treatment records (STRs) have been obtained.  Also on file are 
the Veteran's post service private and VA medical records, 
records and a decision from the Social Security Administration, 
and statements provided by the Veteran.  

The file does not include a VA examinations addressing the 
claimed right shoulder condition.  With respect to this claim, 
there is no duty on the part of VA to provide any additional 
assistance such as requesting a medical examination or opinion, 
because as in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), 
the Veteran has been advised of the need to submit competent 
medical evidence indicating that he has the disorder in question, 
and further substantiating evidence suggestive of a linkage 
between his active service or a service-connected disorder and 
the currently claimed disorders.  The Veteran has not done so, 
and no evidence thus supportive has otherwise been obtained.  
Here, as in Wells, the record as a whole, after due notification, 
advisement, and assistance to the Veteran under the VCAA, does 
not contain competent evidence to suggest that the Veteran has a 
current disability of the right shoulder which is in any way 
related to either of the Veteran's periods of service, to include 
presumptively (as applicable), or to any service-connected 
disorder.  Given these matters of record, there is no competent 
evidence that the aforementioned claimed conditions may be 
associated with the claimant's active military service. 38 
U.S.C.A § 5103A(d); cf. Charles v. Principi, 16 Vet. App. 370 
(2002).  Under such circumstances, there is no duty to provide an 
examination or to obtain a medical opinion.  Id.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Significantly, the Veteran has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication of 
the claims that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In this decision, the Board is reopening the Veteran's service 
connection claim for bilateral foot disorders and remanding it 
for further development prior to adjudication on the merits.  
Because the claim is being reopened, any deficiency regarding 
notice of the basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is not 
prejudicial to the Veteran's claim.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  For this reason, no further discussion of 
VA's duties to notify and assist is required.

A.	 Service Connection - Right Shoulder

The service connection claim for a right shoulder disorder was 
filed in June 2007, at which time the Veteran indicated that he 
had suffered from shoulder pain since June 2007.

STRs for the Veteran's first period of active service are 
entirely negative for any complaints, findings or diagnosis 
relating to the right shoulder.  

A September 1996 National Guard examination report indicates that 
clinical evaluation of the Veteran's upper extremities was normal 
and that the Veteran denied having any symptoms of painful or 
trick shoulder.  A private medical entry dated in November 1999 
indicates that right shoulder sprain was diagnosed.  A week of 
limited duty was recommended, following which the Veteran was 
cleared for full duty.  It was noted that follow-up was not 
required unless symptoms persisted or worsened.  

STRs for the Veteran's second period of active service include a 
February 2003 examination report indicating that clinical 
evaluation of the Veteran's upper extremities was normal, with 
the Veteran denying having any symptoms of a painful shoulder.  A 
sick slip dated in March 2003 documents complaints of shoulder 
pain (unspecified).  There was no indication of any right 
shoulder symptomatology shown on a March 2004 examination report.  

VA records dated in April 2007 reflect that the Veteran 
complained of back and neck pain on the left side.  X-ray films 
of the left shoulder taken in April 2007 revealed early 
degenerative changes.  There were no complaints made relating to 
the right shoulder.  

In a statement provided in July 2007, the Veteran complained of 
shoulder pain and reported that he fell off a truck, landing on 
the left shoulder and neck.  He indicated that the pain sometimes 
crossed over to his right shoulder.  

VA records include an entry dated in September 2007 at which time 
the Veteran complained of chronic neck pain with pain and 
numbness of the left upper extremity.  The entry indicated that 
MRI studies revealed no nerve impingement to correlate with the 
radiculopathic complaints.  In addition EMG/NCV revealed no 
evidence of cervical radiculopathy.  In October 2007, the Veteran 
complained of neck pain radiating to the to the shoulders.  In 
December 2007, the Veteran complained of generalized pain.  In 
January 2008, he complained of left neck and shoulder pain, as 
well as left arm weakness and numbness.  There were no complaints 
reported involving the right shoulder.  In March 2008, chronic 
body pain, secondary to fibromyalgia was diagnosed. 

In an statement provided by the Veteran in June 2008, he 
indicated that he fell from a truck injuring the left shoulder.  
There was no mention of any right shoulder injury.  The Veteran 
mentioned that he experienced pain in both shoulders.

A VA examination for fibromyalgia was conducted in April 2009.  
The Veteran reported that he was injured as a result of an IED 
explosion while he was in a truck, causing neck pain and all over 
body pain.  The Veteran complained of bilateral joint pain of 
both the upper and lower extremities, involving all of the joints 
and muscles.  Examination revealed no neurological deficits and 
full range of mobility in all of the joints.  A diagnosis of 
fibromyalgia was made based on the Veteran's history and physical 
findings.  

By rating action of November 2009, service connection was 
established for fibromyalgia.

Records from the Social Security Administration (SSA) reflect 
that disability benefits were approved effective from June 2007, 
due to the Veteran's severe impairments identified as PTSD and 
major depressive disorder.  There was no indication either in the 
SSA decision or the records supporting the decision that any 
right shoulder condition was a factor contributing to the 
disability determination.  

A second VA examination for fibromyalgia was conducted in April 
2010.  The Veteran reported having wide-spread pain, affecting 
all parts of the body.  Examination revealed no neurological 
deficits, no swelling, and full range of mobility in all of the 
joints, with complaints of pain on motion and sensitivity to 
touch.  A diagnosis of fibromyalgia was made.  

Analysis

The Veteran maintains that service connection is warranted for a 
right shoulder disability.  He has not specifically alleged any 
specific injury or etiological cause in conjunction with this 
claimed disorder.  

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131.  That an injury or disease occurred in service is 
not enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned. When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  In addition, service 
connection may be granted for any disease diagnosed after service 
when all the evidence establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).

Service connection shall be granted to a veteran if the veteran 
served 90 days or more during a war period or after December 31, 
1946 or had peacetime service on or after January 1, 1947, and 
conditions including: arthritis, although not otherwise 
established as incurred in or aggravated by service, are 
manifested to a compensable degree within one year following the 
requisite service.  38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. 
App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Initially, evidence on file suggests that the provisions of 38 
U.S.C.A. § 1154(b) (West 2002) are applicable in this case.  
These provisions state, in pertinent part, that in any case where 
a veteran is engaged in combat during active service, lay or 
other evidence of service incurrence of a combat related disease 
or injury will be considered sufficient proof of service 
connection if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that there is 
no official record of such incurrence during service, and, to 
that end, VA shall resolve every reasonable doubt in favor of the 
veteran.

The provisions of 38 U.S.C.A. § 1154(b) do not establish a 
presumption of service connection but ease the combat veteran's 
burden of demonstrating the occurrence of some in- service 
incident to which the current disability may be connected.  
Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Thus, the 
provisions of section 1154(b) apply only to the material issue 
involving evidence of the incurrence of a disease or injury in 
service.

Even assuming for the limited purpose of the adjudication of this 
claim that the provisions of 1154(b) are applicable in this case, 
there is no basis for the grant of service connection for a right 
shoulder disorder.  

In this case, Hickson element (1) is lacking.  Regardless of the 
theory of entitlement raised, the medical evidence on file does 
not contain any evidence of current disability of a right 
shoulder disorder (aside from already service-connected 
fibromyalgia).  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's 
and the Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).

The requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of that 
claim, even if the disability resolves prior to the adjudication 
of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  
In this case, the service connection claim for a right shoulder 
disorder was filed in June 2007; there was no evidence of a 
clinical disability/diagnosis of the right shoulder on file at 
that time (resolved or unresolved) nor has such been presented at 
any time subsequently since the claim has been pending.  The 
situation involving the right shoulder is distinctly different 
from that of the left shoulder, in this case.  The file does 
contain indications of left shoulder arthritis, warranting 
additional development of that claim, as explained in the Remand; 
no such clinical findings of the right shoulder arthritis or any 
other currently manifested disability have been made. 

Essentially, the Veteran's primary complaints and manifestations 
involving the right shoulder consist of pain.  In this regard, to 
the extent that the Veteran currently has right shoulder pain, it 
is not a disorder for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability for 
which service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. Principi, 
239 F.3d 1356 (Fed. Cir. 2001).

Moreover, the reflects that service connection is in effect for 
fibromyalgia, which the Veteran maintains affects his entire 
body.  Myalgia is "muscular pain." See Hoag v. Brown, 4 Vet. App. 
209, 211 (1993), quoting STEDMAN'S MEDICAL DICTIONARY 913 (1992).  
Fibro is a prefix "denoting relationship to fibers." Hoag, 4 Vet. 
App. at 211, quoting DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 97 
5 (1965).  As such, to the extent that the Veteran has right 
shoulder pain, it is explained and encompassed by the diagnosis 
of fibromyalgia.  See 38 C.F.R. § 4.14.  A claimant may not be 
compensated twice for the same symptomatology as "such a result 
would overcompensate the claimant for the actual impairment of 
his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993) (interpreting 38 U.S.C.A. § 1155).  

The law limits entitlement for service-related diseases and 
injuries to cases where the underlying in-service incident has 
resulted in a current disability.  Degmetich, 104 F. 3d at 1332; 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Thus, because the 
evidence shows that the Veteran does not currently have any 
current disability of the right shoulder, aside from 
symptomatology associated with service-connected fibromyalgia, 
Hickson element (1) therefore has not been met, and the Veteran's 
claim fails on this basis alone.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) (noting that service connection may not be granted 
unless a current disability exists).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim for a 
right shoulder disorder.  Although the Veteran is entitled to the 
benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable where, 
as here, the preponderance of the evidence is against the claim.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought 
on appeal is therefore denied.

B.	 New and Material Evidence - Bilateral Foot Disorders

The Veteran seeks service connection for a bilateral foot 
disorder, to include pes planus.  Service connection for flat 
feet and hallux valgus was previously denied in a rating action 
dated in March 1990.  The Veteran was notified of that decision 
in March 1990 and did not appeal this decision; as such, it is a 
final decision.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103.

Generally, a final rating decision or Board decision may not be 
reopened and allowed, and a claim based on the same factual basis 
may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 
5108, if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the claim.

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  The Board does not have 
jurisdiction to consider a claim which has been previously 
adjudicated unless new and material evidence is present, and 
before the Board may reopen such a claim, it must so determine, 
regardless of any previous determination as to the presentation 
of new and material evidence made by the RO.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 
Vet. App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  If the Board finds that 
new and material evidence has not been submitted, it is improper 
for the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

As general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a claimant seeks to reopen a final decision, the first 
inquiry is whether the evidence obtained after the last 
disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), 
new evidence means evidence not previously submitted to agency 
decision makers.  Material evidence means evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  The evidence to be reviewed for sufficiency to 
reopen a claim is the evidence submitted since the most recent 
final denial of the claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  When determining whether a claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The VA 
may then proceed to the merits of the claim on the basis of all 
of the evidence of record.

Also applicable are the provisions pertaining to service 
connection claims generally, as referenced above in conjunction 
with the service connection claim for a right shoulder disorder.

Factual Background

The evidence on file and considered at the time of the March 1990 
rating decision, includes STRs from the Veteran's first period of 
service, which are negative for any indication of foot complaints 
of symptomatology.  

In June 1989, the Veteran filed a service connection claim for 
flat feet.  That claim was denied in a July 1989 rating action, 
based on a finding that there was no diagnosis of flat feet made 
during service and that flat feet were not subsequently shown by 
the evidence of record.  The Veteran was advised of the denial of 
that claim in July 1989 and did not appeal it. 

In January 1990, the Veteran filed to reopen the claim based on 
evidence including a November 1989 VA medical record documenting 
the Veteran's complaints of pain and cramping in the feet since 
boot camp.  Pes planus was diagnosed.  Also added to the record 
was a November 1989 VA radiographic report of the left foot which 
revealed mild hallux-valgus deformity of the first 
metatarsophalangeal joint of the left foot.  

In a rating action dated in March 1990, service connection for 
flat feet and hallux valgus was denied.  The RO reasoned that 
these conditions were not shown in service, nor were they 
etiologically linked to service.  The Veteran was advised of the 
denial of that claim in March 1990, and did not appeal it and it 
became final. 

In June 2008, the Veteran filed to reopen his service connection 
claim for bilateral foot disorders. 

STRs include a September 1996 National Guard examination report 
which reflects that clinical evaluation of the feet was abnormal 
due to findings of moderate, asymptomatic pes planus.  The 
Veteran denied having any foot trouble.  STRs for the Veteran's 
second period of service include a February 2003 examination 
report reflecting that clinical evaluation of the feet was 
normal, but noting a bunion on the left foot.  In addition, 
original STRs were added to the file in July 2007, which included 
an entry dated in April 2004 documenting right foot pain after 
the Veteran dropped a foot locker on his foot, assessed as a 
hairline fracture.

VA records dated in January and April 2008 document the Veteran's 
complaints of bilateral foot cramping.  In May 2008, the Veteran 
complained of foot pain and gave a history of flat feet; plantar 
fasciitis was assessed.  In June 2008 X-ray films of the feet 
were taken.  Films of the right foot were normal; films of the 
left foot revealed mild hallux valgus deformity.  A VA record 
dated in April 2009 reflects that the Veteran's assessed 
conditions included hallux rigidus, pes planovalgus, hallux 
valgus and congenital pes planus.  

Analysis

After reviewing the evidence, the Board finds that the evidence 
received since the March 1990 rating decision denying service 
connection for flat feet and hallux valgus is new and material. 

In this case, additional service department records were added to 
the file subsequent to the March 1990 rating action, as the 
Veteran had both National Guard service subsequent to that time 
and a second period of active service from February 2003 to July 
2004.  In addition, as mentioned in this factual summary above, 
the additional service department records contain information 
regarding various foot conditions which were complained of and 
diagnosed subsequent to March 1990, both prior to and during the 
Veteran's second period of service, and which are clearly 
pertinent to the claim at issue.  

The Board observes that 38 C.F.R. § 3.156(c)(1) provides that, at 
any time after VA issues a decision on a claim, if it receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim.  Such records include service records that 
are related to a claimed in-service event.  However, the 
provisions of 38 C.F.R. § 3.156(c)(2) do not apply to records 
that VA could not have obtained when it decided the claim because 
the records did not exist at that time.  Accordingly, the case 
cannot be reopened based upon application of 38 C.F.R. 
§ 3.156(c)(1).  

However, the service department records are most certainly new.  
In addition, as they make mention of foot symptomatology both 
prior to and during the Veteran's second period of service, they 
are material to the issue of service incurrence or aggravation.  
Significantly, also on file are post-service VA records 
documenting several currently diagnosed foot conditions.  Again, 
this evidence is unquestionably new.  In addition, it pertains to 
a (previously) unestablished fact necessary to substantiate the 
claim, namely evidence of current disability.  

Collectively, the aforementioned newly received evidence relates 
to an unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board concludes that new and material evidence 
has been presented since the final denial of the claim in March 
1990 and the claim for bilateral foot disorders is reopened.  To 
this extent only, the appeal is granted.

ORDER

The appeal relating to the service connection claim for a sexual 
disorder, claimed as erectile dysfunction, is dismissed.

Entitlement to service connection for a right shoulder disorder 
is denied.

New and material evidence having been received, the service 
connection claim for bilateral foot disorders, to include pes 
planus, is reopened.  To this extent only, the appeal is granted.

REMAND

Additional action and/or development is required with respect to 
the service connection claims on appeal involving bilateral foot 
disorders, to include pes planus/flat feet; hiatal hernia, 
headaches, a left shoulder disorder and a neck disorder.

With respect to all of the service connection claims being 
remanded, the Board points out that VA examinations have not yet 
been furnished with respect to any of the aforementioned claimed 
conditions, but are warranted in this case, for reasons which 
will be discussed herein.  The Board notes that fulfillment of 
VA's duty to assist a claimant includes providing a medical 
examination or obtaining a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates that 
the Veteran's condition may be associated with service.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. 
§ 3.159(c)(4) presents a low threshold for the requirement that 
evidence indicates that the claimed disability/death may be 
associated with in-service injuries for purposes of a VA 
examination).  

Having reopened the service connection claim for bilateral foot 
disorders does not end the Board's inquiry.  Rather, it places 
upon VA the duty to assist the appellant in the development of 
the merits of the claim by obtaining relevant records which could 
possibly substantiate the claim and conducting appropriate 
medical inquiry.  See Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1353, (Fed. Cir. 2003) 
(Holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened); Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (Holding that unless the veteran has 
submitted new and material evidence warranting the reopening of 
his claim, the duty to assist does not attach); Peters v. Brown, 
6 Vet. App. 540, 542 (1994).  38 U.S.C.A. § 5107(a).

Evidence on file establishes that the Veteran currently suffers 
from foot conditions including bilateral pes planus, plantar 
fasciitis, and hallux valgus of the left foot.  In addition, it 
appears that both service incurrence and aggravation may be 
viable theories of entitlement in this case.  The Veteran should 
be afforded a VA examination which addresses these potential 
theories of entitlement as well as the etiology of his currently 
claimed foot disorders.  See McLendon v. Nicholson, 20 Vet. App. 
79, 81( 2006).

With respect to the service connection claim for hiatal hernia, 
the Veteran maintains that he experienced throat problems during 
both his periods of service.  Records from the Veteran's first 
period of service dated in 1988 reflect that he had symptoms of a 
sore throat, dysphagia and edema of the uvula and requested a 
uvalectomy.  The records include an impression made in February 
1988 indicating that it was doubted that the etiology of 
dysphagia was secondary to the uvula.  During the Veteran's 
second period of service he was involved in an altercation in 
August 2003 and was hit in the throat, following which he 
complained of pain when swallowing.  That same month he underwent 
surgical repair due to excessive uvula tissue/longation of the 
uvula.  Post-service VA records reflect that the Veteran 
complained of problems swallowing since the surgery (VA record 
July 2007) and a small hiatal hernia was diagnosed in August 
2007.  In light of such evidence, the Board believes that a VA 
examination is warranted, in order to diagnose any currently 
manifested throat condition and to determine whether any such 
condition is/are etiologically related to service.

The Veteran also maintains that he has headaches occurring 4 to 5 
times a week, which started while he was serving in Iraq.  He 
asserts that the headaches may be a manifestation of undiagnosed 
illness as contemplated under 38 C.F.R. § 3.317.  Other possible 
etiologies of the Veteran's headaches may include a tick bite, 
shown to have been sustained on ACDUTRA in June 1999, following 
which the Veteran's had headaches; and head trauma, which the 
Veteran's reports was sustained as a result of hitting his head 
on the top of a truck (VA record December 2007).  Again, a VA 
examination is warranted to address whether the Veteran's claimed 
headaches may be of service etiology.  

Service connection is also claimed for neck and left shoulder 
disorders.  The Veteran reports that these conditions occurred 
when he fell from a truck in Iraq, and may also be attributable 
to carrying a ruck sack.  A service treatment record dated in 
March 2003 documents complaints of pain in the left shoulder and 
left upper back.  Post-service VA records reflect that early 
degenerative changes of the left shoulder were shown upon X-ray 
films taken in April 2007.  X-ray films of the cervical spine 
taken in April 2007 revealed probable remote injury to the 
posterior aspect of the ring of C1 and the tip of the odontoid 
process.  MRI of the cervical spine (June 2007) revealed findings 
compatible with hemangioma in C2.  Accordingly, a VA examination 
is also warranted to determined whether claimed disorders of the 
neck and left shoulder may be of service etiology.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be afforded an 
opportunity to submit or identify any 
additional evidence relevant to his service 
connection claims for bilateral foot 
disorder, hiatal hernia, headaches, and 
disorders of the left shoulder and neck.  
Based on his response, the RO must attempt 
to procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim(s).  The Veteran must then be 
given an opportunity to respond.

2.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset, and etiology of any foot 
disorder (unilateral or bilateral) found to 
be present.  The claims file, to include a 
complete copy of this remand, should be 
made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate the report to reflect that review 
of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A.  The examiner shall clearly identify (by 
diagnosis) all currently manifested foot 
disorders, both bilateral and unilateral 
(if unilateral - specifying this and the 
foot affected by the condition).

B.  Whether there is evidence that any of 
the currently diagnosed foot disorders pre-
existed the Veteran's entry into active 
duty from June 1986 to June 1989 or from 
February 2003 to July 2004; and if so, 
whether it is at least as likely as not (a 
50 percent probability or greater) that any 
such foot disorder was permanently 
aggravated (i.e., chronically worsened) in 
or as a result of service, beyond the 
natural progression of the disease; and

C.  If it is determined that any of the 
currently diagnosed foot disorders did not 
preexist either period of the Veteran's 
service, whether it is at least as likely 
as not (a 50 percent probability or 
greater) that any such disorder(s) was 
incurred during service or the first post-
service year (in the case of arthritis), or 
is otherwise at least as likely as not 
etiologically related to service.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation

3.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the 
underlying cause, time of onset, and 
etiology of his claimed throat disorder, 
also described as hiatal hernia.  The 
claims file, to include a complete copy of 
this remand, should be made available to 
the examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate the report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
lay history and symptomatology as well as 
the documented pertinent medical history 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner's report 
shall also address the following matters:

A.  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a disability or disabilities which 
is/are manifested at least in part throat 
symptoms/hiatal hernia.

B.  If the Veteran has any currently 
diagnosed throat disorder, the examiner 
should render an opinion as to whether it 
is at least as likely as not (a 50 percent 
or more probability) that the disability 
found on examination was incurred in or is 
etiologically related to (to include by 
virtue of continuity and chronicity of 
symptomatology in and since service) either 
of the Veteran's periods of active service 
extending from June 1986 to June 1989, or 
from February 2003 to July 2004.

In considering the etiology of the claimed 
throat disorder, the examiner is asked to 
consider and discuss service treatment 
records which document throat 
symptomatology in 1988, the injury the 
Veteran sustained to the neck in 2003, and 
surgery of the uvula conducted in 2003.

C.  A report of the examination shall be 
prepared and associated with the Veteran's 
claims folder.  The examiner shall explain 
any opinion provided, to include supporting 
references to the Veteran's medical record.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

4.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the 
underlying cause, time of onset, and 
etiology of his claimed headaches.  The 
claims file, to include a complete copy of 
this remand, should be made available to 
the examiner in conjunction with conducting 
the examination of the Veteran.  The 
examiner should annotate the report to 
reflect that review of the claims file was 
undertaken.  A discussion of the Veteran's 
lay history and symptomatology as well as 
the documented pertinent medical history 
should also be included.  All appropriate 
tests or studies should be accomplished, 
and all clinical findings should be 
reported in detail.  The examiner's report 
shall also address the following matters:

A.  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a disability or disabilities which 
is/are manifested at least in part by 
headaches.  

B.  If the Veteran has any currently 
diagnosed headache-related disability, the 
examiner should render an opinion as to 
whether it is at least as likely as not (a 
50 percent or more probability) that the 
disability found on examination is of 
service etiology; i.e. was incurred in or 
is etiologically related to (to include by 
virtue of continuity and chronicity of 
symptomatology in and since service) the 
Veteran's periods of active service 
extending from June 1986 to June 1989, or 
from February 2003 to July 2004.

In considering the etiology, the examiner 
is asked to consider and discuss whether 
the headaches might at least as likely as 
not be: (1) manifestations of undiagnosed 
illness associated with the Veteran's 
service in Iraq; (2) etiologically related 
to a tick bite sustained in June 1999 while 
on ACDUTRA; (3) due to head trauma 
associated with a reported fall from a 
truck in service.

C.  A report of the examination shall be 
prepared and associated with the Veteran's 
claims folder.  The examiner shall explain 
any opinion provided, to include supporting 
references to the Veteran's medical record.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

5.  The RO/AMC shall arrange for the 
Veteran to undergo an appropriate VA 
examination so as to ascertain the 
underlying cause, time of onset, and 
etiology of his claimed disorders of the 
neck and left shoulder.  The claims file, 
to include a complete copy of this remand, 
should be made available to the examiner in 
conjunction with conducting the examination 
of the Veteran.  The examiner should 
annotate the report to reflect that review 
of the claims file was undertaken.  A 
discussion of the Veteran's lay history and 
symptomatology as well as the documented 
pertinent medical history should also be 
included.  All appropriate tests or studies 
should be accomplished, and all clinical 
findings should be reported in detail.  The 
examiner's report shall also address the 
following matters:

A  The examiner shall clearly identify (by 
diagnosis) whether the Veteran currently 
has a disability or disabilities of the 
left shoulder and/or neck.

B.  If the Veteran has a currently 
manifested disorder of the left shoulder 
and/or neck, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
probability) that the disability found on 
examination is of service etiology; i.e. 
was incurred in or is etiologically related 
to (to include by virtue of continuity and 
chronicity of symptomatology in and since 
service) the Veteran's periods of active 
service extending from June 1986 to June 
1989, or from February 2003 to July 2004.

In considering the etiology of the claimed 
left shoulder and neck disorders, the 
examiner is asked to consider and discuss 
whether these conditions might at least as 
likely as not be due to a reported fall 
from a truck while the Veteran was serving 
in Iraq.

C.  A report of the examination shall be 
prepared and associated with the Veteran's 
VA claims folder.  The examiner shall 
explain any opinion provided, to include 
supporting references to the Veteran's 
medical record.

The medical basis for all opinions 
expressed should be discussed for the 
record.  It would be helpful if the 
examiner, in expressing his or her opinion, 
would use the language "likely," "unlikely" 
or "at least as likely as not."  The term 
"at least as likely as not" does not mean 
"within the realm of medical possibility."  
Rather, it means that the weight of medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

6.  After the requested examinations have 
been completed, the examination reports 
should be reviewed to ensure that they are 
in complete compliance with the directives 
of this remand.  If any report is deficient 
in any manner, it should be returned to the 
examiner for correction.

7.  Then readjudicate the Veteran's service 
connection claims on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained, to include 
consideration of whether the Veteran has 
combat status warranting application of 
38 U.S.C.A. § 1154(b) to his claims.  If 
any decision with respect to these claims 
remains adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
pertinent to the issues currently on 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


